United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Osage Beach, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-823
Issued: November 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 5, 2012 appellant filed a timely appeal of the January 19 and February 23,
2012 merit decisions of the Office of Workers’ Compensation Programs (OWCP) denying his
recurrence of disability claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability commencing
November 21, 2011 causally related to his June 18, 2009 employment-related injury.
On appeal, appellant contends that he has residuals requiring medical treatment and total
disability due to his accepted work injury.
FACTUAL HISTORY
OWCP accepted that on June 18, 2009 appellant, then a 30-year-old part-time flexible
clerk, sustained a right knee ligament strain while squatting to put mail in post office boxes.
1

5 U.S.C. § 8101 et seq.

In a June 18, 2009 duty status report and a June 23, 2009 prescription, Dr. Brenda A.
Hettinger, an attending general practitioner, advised that on June 23, 2009 appellant could return
to full-time regular work with restrictions.
On January 5, 2010 the employing establishment informed OWCP that appellant was
performing full-duty work.
By letter dated May 25, 2010, OWCP accepted that appellant sustained a recurrence of
total disability on March 30, 2010 causally related to his accepted June 18, 2009 employment
injury. Subsequently, it authorized arthroscopic right knee surgery which was performed on
June 8, 2010 by Dr. William G. Quinn, a Board-certified orthopedic surgeon.
On December 2, 2011 appellant filed a claim for a recurrence of disability (Form CA-2a)
beginning November 21, 2011. While at work on September 10, 2011, he experienced pain in
the right knee. Appellant’s pain worsened over time without medical treatment. Following the
accepted right knee condition, he was limited to an eight-hour workday. On December 2, 2011
appellant filed a claim for compensation (Form CA-7) requesting leave without pay beginning
December 3, 2011 due to knee pain and emotional stress. On the Form CA-7 the employing
establishment stated that he had been performing full-duty work since June 23, 2009.
By letter dated December 6, 2011, OWCP requested that appellant submit additional
factual and medical evidence. It requested a rationalized medical opinion from an attending
physician explaining the causal relationship between his current condition and the accepted
employment injury.
In a November 28, 2011 treatment note, Dr. Hettinger noted appellant’s complaints of
right knee pain, problems with his job and stress at home. Appellant’s boss recommended that
appellant take a leave of absence from work to sort out his medical and personal issues.
Dr. Hettinger stated that this was an appropriate recommendation. Appellant had chronic right
knee pain and she referred him to Dr. Jeffrey M. Jones, an orthopedic surgeon, for evaluation
since he had reexperienced pain in his knee.
In a December 14, 2011 progress note, Dr. Jones obtained a history of the June 18, 2009
employment injury and appellant’s medical treatment. He noted appellant’s complaints of upper
right knee pain with activity. Dr. Jones provided findings on physical examination and reviewed
diagnostic test results. He diagnosed a sprain and strain of the right knee and leg. On
December 14, 2011 and January 4, 2012 Dr. Jones ordered physical therapy to treat appellant’s
iliotibial (IT) band syndrome and right knee sprain.
On December 29, 2011 appellant stated that, following his accepted injury, he returned to
full-duty work and was limited to an eight-hour workday. On January 19, 2012 he stated that
following his June 2010 right knee surgery he returned to regular-duty work. Two months later,
appellant had problems. On November 28, 2011 a postmaster advised him that no work was
available within the restrictions established by a physician on that date.2
2

In a light-duty disapproval form that appears to be inadvertently dated January 23, 2011 rather than January 23,
2012, the employing establishment stated that no light-duty work was available beginning November 28, 2011. In
the same form dated January 11, 2012, it again advised appellant that there were no available light-duty assignments
that met his physical limitations.

2

On January 12, 2012 appellant filed a Form CA-7 for leave without pay and wage-loss
compensation commencing November 28, 2011.
In a January 11, 2012 work/school status report, Dr. Jones advised that appellant could
return to light-duty work with restrictions.
In a January 19, 2012 decision, OWCP denied appellant’s recurrence of disability claim.
The medical evidence of record was found insufficient to establish that he became totally
disabled commencing November 21, 2011 or partially disabled commencing January 11, 2012
due to his accepted employment-related injury. OWCP noted that the employing establishment
confirmed that at the time of the alleged recurrence appellant was performing his full-time
regular-duty work.
By letter dated January 24, 2012, appellant requested reconsideration.
In a February 7, 2011 treatment note, Dr. Quinn stated that he discussed re-arthroscopy of
his knee and treated appellant’s symptomatic right knee with an injection.
In progress notes dated January 11 and February 8, 2012, Dr. Jones noted no
improvement in appellant’s persistent pain with increased activity. He had numbness in the
lower extremity and swelling about the knee. Dr. Jones listed physical examination findings
related to the right knee and advised that appellant had pain in the knee and lower leg joint. He
provided appellant’s work restrictions and stated that after three weeks appellant could return to
full-duty work. Also, on February 8, 2012 Dr. Jones ordered physical therapy to treat appellant’s
right knee sprain.
In a January 4, 2011 report, Dr. Baron S. Adkins, a Board-certified radiologist, advised
that an x-ray of the right knee was negative. On January 30, 2012 he reported a negative right
knee MRI scan.
In a hospital report dated January 4, 2011, Dr. Robert Douglas King, a Board-certified
family practitioner, stated that appellant had chronic right knee pain.
In a February 23, 2012 decision, OWCP denied modification of the January 19, 2012
decision. The medical evidence was found insufficient to establish that appellant was unable to
work commencing November 28, 2011 due to a worsening of his accepted right knee injury.
LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.3 If the disability results from new

3

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Phillip L. Barnes, 55 ECAB 426 (2004).

3

exposure to work factors, the legal chain of causation from the accepted injury is broken and an
appropriate new claim should be filed.4
A person who claims a recurrence of disability has the burden of establishing by the
weight of the substantial, reliable and probative evidence that the disability, for which he claims
compensation is causally related to the accepted employment injury.5 Appellant has the burden
of establishing by the weight of the substantial, reliable and probative evidence a causal
relationship between his recurrence of disability and his employment injury.6 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury.7 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.8
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.9 In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.10 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.11
ANALYSIS
OWCP accepted that appellant sustained a right knee ligament strain on June 18, 2009.
Appellant claimed a recurrence of total disability commencing November 21, 2011 after
returning to regular-duty work. The Board finds that he failed to submit sufficient medical
evidence to establish that his claimed recurrence was caused or aggravated by his accepted
injury.
Dr. Hettinger’s November 28, 2011 treatment note found that appellant had chronic right
knee pain. She agreed that he should take a leave of absence from work to sort out his medical
and personal issues; but she did not explain how his disability commencing November 23, 3011
related to his accepted condition. A medical opinion not fortified with medical rationale is of
4

Federal (FECA) Procedure Manual, supra note 3 at Chapter 2.1500.3 (May 1997); Donald T. Pippin, 54 ECAB
631 (2003).
5

Kenneth R. Love, 50 ECAB 193, 199 (1998).

6

Carmen Gould, 50 ECAB 504 (1999); Lourdes Davila, 45 ECAB 139 (1993).

7

Ricky S. Storms, 52 ECAB 349 (2001); see also 20 C.F.R. § 10.104 (a)-(b).

8

Alfredo Rodriguez, 47 ECAB 437 (1996); Louise G. Malloy, 45 ECAB 613 (1994).

9

See Ricky S. Storms, supra note 7; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.2 (June 1995).
10

For the importance of bridging information in establishing a claim for a recurrence of disability, see Richard
McBride, 37 ECAB 748, 753 (1986).
11

See Ricky S. Storms, supra note 7; Morris Scanlon, 11 ECAB 384, 385 (1960).

4

diminished probative value.12 Dr. Hettinger did not provide any rationale explaining how
appellant’s right knee disability was causally related to the accepted condition. Other than
noting pain, she did not provide a firm medical diagnosis. The Board finds that Dr. Hettinger’s
treatment note is insufficient to establish appellant’s claim.
Dr. Jones found that appellant could return to light-duty work with restrictions. His
progress notes stated that appellant had a right knee and leg sprain, strain and pain. On
February 8, 2012 Dr. Jones listed appellant’s physical restrictions and advised that he could
return to full duty in three weeks. His other reports ordered physical therapy to treat appellant’s
IT band syndrome and right knee sprain; but he did not provide a narrative opinion on causal
relation. Medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value.13 The Board finds that Dr. Jones did not
adequately explain the causal relationship of the claimed period of disability to the accepted right
knee condition.
Similarly, Dr. Adkins’ negative diagnostic test results and Dr. King’s report regarding
appellant’s right knee are insufficient to establish his claim for a recurrence of disability.
Dr. Quinn performed a knee injection and discussed the possibility of further surgery on the
knee. He gave no medical rationale for such treatment. This evidence does not contain any
opinion addressing appellant’s disability commencing November 21, 2011 or how any disability
was causally related to the accepted injury.14 In addition, Dr. King’s diagnosis of chronic right
knee pain is not a compensable medical diagnosis.15
Appellant failed to submit rationalized medical evidence establishing that his disability
commencing November 21, 2011 resulted from the residuals of his accepted right knee
condition.16 He has not met his burden of proof.17
On appeal, appellant contended that he had residuals requiring medical treatment and
total disability due to his accepted work injury. For the reasons stated above, the Board finds
that he did not submit rationalized medical evidence establishing his recurrence of disability
claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

12

See Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

13

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Michael E. Smith, 50 ECAB 313 (1999).

14

Id.

15

See cases cited, supra note 13.

16

Cecelia M. Corley, 56 ECAB 662 (2005).

17

Tammy L. Medley, 55 ECAB 182 (2003).

5

CONCLUSION
The Board finds that appellant failed to establish that he sustained a recurrence of
disability commencing November 21, 2011 causally related to his accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the February 23 and January 19, 2012 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: November 6, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

